UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2014 OR o TRANSITION report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 0-33347 Ambassadors Group, Inc. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 91-1957010 (I.R.S. Employer Identification No.) Dwight D. Eisenhower Building 2001 South Flint Road Spokane, WA (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (509) 568-7800 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): o Large acceleratedfiler o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) þ Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes þ No The number of shares outstanding of the registrant’s Common Stock, $0.01 par value, as of April 28, 2014 was 17,038,707. AMBASSADORS GROUP, INC. FORM 10-Q QUARTERLY REPORT TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Comprehensive Loss 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item4. Controls and Procedures 21 PART II – OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item6. Exhibits 22 SIGNATURES 23 EXHIBIT INDEX PART I FINANCIAL INFORMATION Item1. FINANCIAL STATEMENTS AMBASSADORS GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As of March 31, 2014 and December 31, 2013 (in thousands, except share and per share data) UNAUDITED AUDITED March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Available-for-sale securities and other Foreign currency exchange contracts 20 - Prepaid program costs and expenses Accounts receivable Deferred tax assets Total current assets Property and equipment, net Available-for-sale securities Foreign currency exchange contracts 15 - Intangibles Goodwill Other long-term assets 84 82 Total assets $ $ LIABILITIES Current liabilities: Accounts payable and accrued expenses $ $ Participants’ deposits Foreign currency exchange contracts Other liabilities Total current liabilities Participants’ deposits - Foreign currency exchange contracts - 52 Deferred tax liabilities Total liabilities Commitments and Contingencies (Note 12) STOCKHOLDERS’ EQUITY Preferred stock, $.01 par value; 2,000,000 shares authorized; none issued and outstanding - - Common stock, $.01 par value; 50,000,000 shares authorized; 17,039,367 and 17,040,724 shares issued and outstanding, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive gain (loss) ) ) Stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the consolidated financial statements. -1- AMBASSADORS GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the three months ended March 31, 2014 and 2013 (in thousands, except per share amounts) Three months ended March 31, Net revenue, non-directly delivered programs $ $ - Gross revenue, directly delivered programs Gross revenue, internet and advertising Total revenue Cost of sales, directly delivered programs Cost of sales, internet and advertising Gross margin Operating expenses: Selling and marketing General and administrative Restructuring costs - Total operating expenses Operating loss ) ) Other income: Interest and dividend income Foreign currency and other income 3 20 Total other income Loss before income tax benefit ) ) Income tax benefit Net Loss $ ) $ ) Weighted-average common shares outstanding - basic Weighted-average common shares outstanding - diluted Net loss per share - basic $ ) $ ) Net loss per share - diluted $ ) $ ) The accompanying notes are an integral part of the consolidated financial statements. -2- AMBASSADORS GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (UNAUDITED) For the three months ended March 31, 2014 and 2013 (in thousands) Three months ended March 31, Net loss $ ) $ ) Unrealized gain (loss) on foreign currency exchange contracts, net of income tax benefit (provision) of ($69) and $274 ) Unrealized gain on available-for-sale securities, net of income tax provision of ($61) and ($26) 48 Comprehensive loss $ ) $ ) The accompanying notes are an integral part of the consolidated financial statements. -3- AMBASSADORS GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the three months ended March 31, 2014 and 2013 (in thousands) Three months ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Deferred income tax benefit ) ) Loss on disposition and impairment of property and equipment - 4 Excess tax shortfall from stock-based compensation 15 Change in assets and liabilities: Accounts receivable and other assets ) Prepaid program costs and expenses ) ) Accounts payable, accrued expenses, and other current liabilities ) Participants’ deposits Net cash provided by operating activities Cash flows from investing activities: Purchase of available-for-sale securities ) ) Proceeds from sale of available-for-sale securities Purchase of property and equipment ) ) Purchase of intangibles ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Repurchase of common stock - ) Dividend payment to shareholders - ) Proceeds from exercise of stock options - 5 Excess tax shortfall from stock-based compensation ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of the consolidated financial statements. -4- AMBASSADORS GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. The Company Ambassadors Group, Inc. (the “Company”, “we”, “us” or “our”) is an educational company primarily engaged in organizing and promoting differentiated worldwide travel programs for students and professionals.In addition, we operate an education oriented research website, called BookRags.com, which provides study guides, lesson plans and other educational resources to students and teachers. These consolidated financial statements include the accounts of Ambassadors Group, Inc., and our wholly owned subsidiaries, Ambassador Programs, Inc., World Adventures Unlimited, Inc., Ambassadors Unlimited, LLC, AGI Hong Kong Limited, Beijing People to People Education Consultation Co., Ltd, Marketing Production Systems LLC, and BookRags, Inc. (“BookRags”). All significant intercompany accounts and transactions, which are of a normal recurring nature, are eliminated in consolidation. Our operations are organized in two reporting segments, 1) “Ambassador Programs and Other,” which provides educational travel services to students and professionals through multiple itineraries and corporate overhead, and 2) “BookRags,” which provides online research capabilities through book summaries, critical essays, online study guides, lesson plans, biographies, and references to encyclopedia articles. 2. Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and Article10 of RegulationS-X. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”), have been condensed or omitted in accordance with such rules and regulations, although management believes the disclosures are adequate to prevent the information presented from being materially misleading. In the opinion of management, all adjustments (consisting of normal recurring items) considered necessary for a fair presentation have been included. Operating results for the three months ended March 31, 2014 are not indicative of the results that may be expected for the year ending December31, 2014. It is suggested that these financial statements be read in conjunction with the financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December31, 2013. 3. Recent Accounting Pronouncements In April 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2014-08 relating to the presentation of discontinued operations.ASU 2014-08 will be effective for all periods beginning after December 15, 2014.The restructuring plan initiated in the third quarter of 2013 does not qualify as discontinued operations under the original, nor the revised accounting standards.Additionally, the Company anticipates concluding all restructuring activities prior to the effective date of ASU 2014-08. 4. Restructuring Costs During the third quarter of 2013, we initiated a corporate restructuring plan aimed at streamlining our cost structure and focusing our business on core Student Ambassador Programs in order to promote the long-term health of the organization. This plan included the restructuring of operations and programs associated with Discovery Student Education (“Discovery Student Adventures”) and terminating the operations associated with our Beijing office (“People to People – China”). The costs associated with this restructuring plan included contract termination fees associated with Discovery Student Adventures, asset impairments, and transition-related costs primarily comprised of charges for employee termination benefits, retention incentives during the transition period, and other operating costs incurred as part of the transition period. We anticipate all restructuring expenses to be recognized within six to twelve months of the initial implementation of the restructuring plan. All contract termination fees and transition-related expenses are classified on our consolidated statement of operations as restructuring costs. During the three months ended March 31, 2014, we incurred approximately $0.1 million in additional restructuring costs primarily related to continued transition costs. -5- AMBASSADORS GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) The following table summarizes costs incurred as part of the restructuring plan and balance of the restructuring cost liability as of March 31, 2014 (in thousands): Restructuring Costs Contract termination fees $ Separation payments Equity compensation expenses 63 Other transition costs Accumulated expense at March 31, 2014 less: cash payments less: non-cash expenses 63 Total restructuring liabilities at March 31, 2014 $
